— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Fisher, J.), rendered December 12, 1986, convicting him of criminal sale of a controlled substance in the fourth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s position, the court did not abuse its discretion in denying his motion to withdraw his guilty plea (see, People v Frederick, 45 NY2d 520). The defendant on *838at least three occasions during his plea allocution admitted his guilt of the charged crime. These facts coupled with the judicial policy favoring finality in dispositions of guilty pleas (People v Frederick, supra, at 525), support the conclusion that the trial court did not commit error in denying the defendant’s motion to withdraw his guilty plea. Mollen, P. J., Bracken, Rubin, Hooper and Spatt, JJ., concur.